Citation Nr: 0106065	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for an 
anxiety disorder, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1941 to February 
1944.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Fargo, North Dakota (RO) which granted the veteran 
a 10 percent disability evaluation.


REMAND

A preliminary review of the evidence discloses that the 
veteran was afforded a VA examination in May 1999 and a 
report of that examination is associated with the claims 
file.  However, the examination report indicates that the 
veteran was afforded the a complete psychiatric evaluation in 
February 1999, but the report from the February 1999 
evaluation is not currently associated with the claims file.  
The VA is deemed to have constructive knowledge of this 
record and, in this case, has actual knowledge of the 
existence of this record.  As such, it is considered to be 
evidence that is of record at the time any decision is made, 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .")

The record also reflects that the veteran requested a hearing 
in his Notice of Disagreement dated in October 1999.  The 
Board acknowledges that the veteran indicated on his VA Form 
9 that he did not wish to have a hearing before the Board of 
Veterans' Appeals.  Nevertheless, it is not clear whether the 
veteran desires a hearing before the Hearing Officer at the 
RO. Therefore, in order to ensure due process, it is the 
Board's opinion that the veteran should be contacted in order 
to determine if the veteran still desires a hearing.

Lastly, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  This legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
§§ 5100-5103A, 5106-7, 5126).

2.  The RO should obtain and associate 
with the claims file all VA records 
pertaining to the veteran, particularly 
the VA psychiatric evaluation reported in 
the VA examination report dated in May 
1999 to have been performed on February 
11, 1999.

3.  The RO should contact the veteran 
with regard to the veteran's request for 
a hearing in the Notice of Disagreement, 
and ascertain whether the veteran still 
desires a hearing, and if so, what type 
of hearing.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




